                Case 1:19-cv-07694-AT-DCF Document 65
                                                   66 Filed 03/17/21 Page 1 of 1


                  C LIFTON B UDD & D E M ARIA , LLP
                                             ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING                                                                              TEL (212) 687-7410
350 FIFTH AVENUE, 61ST FLOOR                                                                           FAX (212) 687-3285
NEW YORK, NY 10118                                                                                     www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                      March 17, 2021


       VIA ECF
       Hon. Debra C. Freeman
       United States District Court
       Southern District of New York
       500 Pearl Street, Courtroom 17A
       New York, New York 10007
                                                                                          Dated: 3/17/2021
               Re:      Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
                        1:19-cv-07694-AT-DCF

       Dear Judge Freeman:

              This firm represents the Defendants in the above-referenced action. Pursuant to
       Paragraph I(B) of Your Honor’s Individual Practices, the Defendants respectfully request that their
       deadline to address the items discussed at the March 4, 2021, conference be extended two weeks
       from Thursday, March 18, 2021, through and including Thursday, April 1, 2021. Due to discovery
       closing on another matter and class-wide discovery obligations pertaining to another case, the
       undersigned requires additional time to address Plaintiff’s document demands and the other items
       discussed at the conference.

              Plaintiff consents to this request. This is the first request to extend the instant deadline. No
       other deadlines will be affected.

               Thank you for Your Honor’s time and consideration.

                                                      Respectfully submitted,
                                                      CLIFTON BUDD & DeMARIA, LLP
                                                      Attorneys for the Defendants


                                                      By:_________________________________
                                                            Ian-Paul A. Poulos

       CC:     All Counsel of Record
